In an action for separation, the defendant husband appeals from an order of the Supreme Court, Queens County, entered December 30, 1965, which granted plaintiff’s motion for temporary alimony and counsel fees, directing (1) that defendant pay plaintiff (a) $100 per week for support of herself and their two children and (b) $750 for her counsel fees and (2) that plaintiff may apply to the trial court for additional counsel fees. Order modified so as to reduce the awards for support and counsel fees to $60 per week and $375, respectively. As so modified, order affirmed, without costs. On this record, it is our opinion that $100 per week for support is not justified and that a pendente lite award of $60 per week would be fair to both parties. It is also our opinion that on this record the award of counsel fees of $750 was excessive. These awards for support and counsel fees, based as they are on eonfleting affidavits, should have no effect upon the Trial Justice in his determination as to whether permanent alimony and additional counsel fees should be awarded and the amounts thereof, if any (Dubin v. Dubin, 14 A D 2d 923). The action should be promptly tried.
Beldoek, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur.